 Fill in this information to identify the case:

 Debtor name         Tonawanda Coke Corporation

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)         1-18-12156
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                     $9,714,000.00
       From 7/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                   $30,281,000.00
       From 7/01/2017 to 6/30/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                   $29,750,000.00
       From 7/01/2016 to 6/30/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:
       From 7/01/2018 to Filing Date                                                           Freight and Misc                               $429,000.00


       For prior year:
       From 7/01/2017 to 6/30/2018                                                             Freight and Misc                             $2,523,000.00


       For year before that:
       From 7/01/2016 to 6/30/2017                                                             Freight and Misc                             $2,004,000.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                   Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                                    Description: Main Document , Page 1 of 22
 Debtor       Tonawanda Coke Corporation                                                                Case number (if known) 1-18-12156




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

          None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.    (Please See Docket No. 86)                                                                          $0.00          Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Paul A. Saffrin                                             1/25/2018                        $10,597.19         Expense Reimbursement
               PO Box 585                                                  9/20/2018
               Orchard Park, NY 14127
               Chief Executive Officer

       4.2.    Ausmus Corporation                                          Various                       $2,159,840.07         Freight to Customers, Coke
               PO Box 633                                                                                                      Handling Services
               Buffalo, NY 14221
               Affiliate

       4.3.    Ausmus Corporation                                          Various                         $658,733.90         Freight to Customers, Coke
               PO Box 633                                                                                                      Handling Services
               Buffalo, NY 14221
               Affiliate

       4.4.    Erie Coke Corporation                                       Various                         $105,983.99         Coke and Coal Purchases,
               PO Box 6180                                                                                                     Production Supplies
               Erie, PA 16512
               Affiliate

       4.5.    Kirchner, LLC                                               Various                         $793,769.55         Contract Labor Services
               PO Box 242
               Tonawanda, NY 14151-0242
               Affiliate

       4.6.    Tarver Transit Corporation                                  Various                         $215,930.45         Freight Brokerage Coal
               PO Box 287
               Tonawanda, NY 14151-0287
               Affiliate

       4.7.    Vanocur Refractories LLC                                    Various                            $3,996.00        Refractory Supplies & Services
               PO Box 146
               Tonawanda, NY 14151-0146
               Affiliate

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                  Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                                   Description: Main Document , Page 2 of 22
 Debtor       Tonawanda Coke Corporation                                                                Case number (if known) 1-18-12156



    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Please See Docket No. 86                                                                                                  Pending
                                                                                                                                         On appeal
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value

       9.1.    Various
                                                                                                                         Various                            $8,720.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                   Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                                    Description: Main Document , Page 3 of 22
 Debtor        Tonawanda Coke Corporation                                                                   Case number (if known) 1-18-12156



       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                 lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.    Hodgson Russ LLP
                The Guaranty Building
                140 Pearl Street, Suite 100                                                                                    10-4-18 -          See Retention
                Buffalo, NY 14202                                    Retainer                                                  present              Application

                Email or website address
                www.hodgsonruss.com

                Who made the payment, if not debtor?




       11.2.    Pepper Hamilton LLP
                1313 North Market Street
                Suite 5100
                Wilmington, DE 19894-1709                            Retainer                                                  07/18                   $3,000.00

                Email or website address
                www.pepperlaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers          Total amount or
                                                                                                                        were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                   Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange              was made                        value

 Part 7:       Previous Locations

14. Previous addresses
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                   Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                                    Description: Main Document , Page 4 of 22
 Debtor      Tonawanda Coke Corporation                                                                 Case number (if known) 1-18-12156



    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                      No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Tonawanda Coke Corporation Salaried Employees 401(k) Plan -                                EIN: XX-XXXXXXX
                    Plan 002

                    Has the plan been terminated?
                       No
                       Yes

                      No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Tonawanda Coke Corporation Hourly 401(k) Plan - Plan Number                                EIN: XX-XXXXXXX
                    003

                    Has the plan been terminated?
                       No
                       Yes

                      No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Tonawanda Coke Corporation Group Insurance Plan - Plan                                     EIN: XX-XXXXXXX
                    Number 501

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                                  Description: Main Document , Page 5 of 22
 Debtor      Tonawanda Coke Corporation                                                                 Case number (if known) 1-18-12156




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Powers Coal & Coke, LLC                                       3875 River Road                      Coal & Coke                           $5,200,000.00
       4807 Rockside Rd.                                             2558 Hamburg Turnpike                Coal & Coke
       Ste 640                                                       Key Bank                             A/C 359681383105
       Cleveland, OH 44131


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below. (Please see attached)


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                                  Description: Main Document , Page 6 of 22
 Debtor      Tonawanda Coke Corporation                                                                 Case number (if known) 1-18-12156



       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below. (Please see attached)

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below. (Please see attached)

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

                None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Chiampou Travis Besaw & Kerschner LLP                                                                                      1993 to Present
                    45 Bryant Woods North
                    Amherst, NY 14228

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       n/a                                                                                      FYE June 30, 2018 not finalized and ME 7/31/18,
                                                                                                             8/31/18, 9/30/18 not closed, and cash
                                                                                                             disbursements 07/18 and 08/18 not recorded due
                                                                                                             to changeover in accounting department

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

                None

       Name and address
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                                  Description: Main Document , Page 7 of 22
 Debtor      Tonawanda Coke Corporation                                                                 Case number (if known) 1-18-12156



       Name and address
       26d.1.       Powers Coal & Coke, LLC
                    11 LLoyd Avenue
                    Suite 200
                    Latrobe, PA 15650
       26d.2.       Duke Hozman Photiadis & Gresens LLP
                    701 Seneca Street
                    Suite 750
                    Buffalo, NY 14210
       26d.3.       Huron Consulting Group
                    1166 Avenues of the Americas
                    Suite 300
                    New York, NY 10036
       26d.4.       Affinity Insurance LTD.
                    John R. Flanagan
                    Independent CPA Financial Analyst
                    420 Fifth Street
                    Wheeling, IL 60090
       26d.5.       RT Speciality on Behalf of
                    USI Insurance Services
                    1301 E. 9th St.
                    Suite 3800
                    Cleveland, OH 44114

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Patrick Orloff
       .                                                                                    6/29/18                  $5,000,000 Est

                Name and address of the person who has possession of
                inventory records
                need information



       27.2 Patrick Orloff
       .                                                                                    6/29/17                  $6,416,000 Est.

                Name and address of the person who has possession of
                inventory records
                none



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tamroy Inc                                     PO Box 610                                          Board of Directors                    100
                                                      Getzville, NY 14068




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                  Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                                   Description: Main Document , Page 8 of 22
 Debtor      Tonawanda Coke Corporation                                                                 Case number (if known) 1-18-12156



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Paul A. Saffrin                                PO Box 585                                          Chief Executive Director              0
                                                      Orchard Park, NY 14127

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael K Durkin                               18 Applefield Drive                                 President                             0
                                                      Buffalo, NY 14221

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Matthew A Schima                               1442 Bich Drive                                     VP Env Compliance                     0
                                                      North Tonawanda, NY 14120



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Patrick J Orloff                               3995 Andrews Road                                   Chief Financial Officer           5/17 - 9/18
                                                      Ransomville, NY 14131

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Robert J Kubenka                               170 Berkley Road                                    VP Env Compliance                 3/16 - 5/18
                                                      Buffalo, NY 14221


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Paul A. Saffrin
       .    PO Box 585
               Orchard Park, NY 14127                            135416.75                                               Bimonthly          Salary

               Relationship to debtor
               Chief Executive Officer


       30.2 Michael K Durkin
       .    18 Applefield Drive
               Buffalo, NY 14221                                 78125.00                                                Bi Monthly         Salary

               Relationship to debtor
               President




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                                  Description: Main Document , Page 9 of 22
 Debtor      Tonawanda Coke Corporation                                                                 Case number (if known) 1-18-12156



               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.3 Patrick J Orloff
       .    3995 Andrews Road
               Ransomville, NY 14131p                            57291.75                                                Bi Monthly         Salary

               Relationship to debtor
               Former CFO


       30.4 Matthew A. Schiimpf
       .    1442 Bich Drive
               North Tonawanda, NY 14120                         23333.36                                                Bi Monthly         Salary

               Relationship to debtor
               VP Env Compliance


       30.5 Robert J Kuberka
       .    170 Berkley Road
               Buffalo, NY 14221                                 50974.28                                                Bi Monthly         Salary

               Relationship to debtor
               Former VP Env Compliance


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Cooper Meridian LLC                                                                                        EIN:


32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 22, 2019

 /s/ Michael K. Durkin                                                  Michael K. Durkin
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                                 Description: Main Document , Page 10 of 22
                                        Tonawanda Coke Corporation
                         Schedule to Statement of Financial Affairs (Questions 22-24)

22. Has the debtor been a party in any judicial or administrative proceeding under any
environmental law? Include settlements and orders.

Tonawanda Coke Corporation’s Response:

               Yes. Tonawanda Coke Corporation (the “debtor”) has been a party to several
judicial or administrative proceedings and consent orders. To the best of the debtor’s
knowledge, these proceedings and consent orders over the past decade are listed below.

               In an effort to explain these matters, the debtor has been subject to three primary
enforcement actions: (1) a Federal environmental criminal matter; (2) various State and Federal
administrative and compliance matters, including legacy issues; and (3) a State administrative
proceeding to revoke the debtor’s air permits. Each are summarized below.

(1) Federal Environmental Criminal Matter.

                In December 2009, federal agents raided the debtor’s facility. On July 29, 2010,
the debtor and its Environmental Manager were indicted in federal court for violations of the
Clean Air Act (“CAA”), the Resource Conservation and Recovery Act (“RCRA”), and
obstruction of justice. In March 2013, following a month long trial, a jury convicted the debtor
and its environmental manager on 14 of 19 felony counts. Ultimately, the environmental manger
was fired, and sentenced to one month in jail. On March 19, 2014, the debtor was sentenced to 5
years of probation, a $12,500,000 criminal fine payable over 5 years, and was required to fund
two environmental impact studies totaling $12,200,000 over the same 5-year period. The
debtor’s financial obligations related to the sentence totaled $24,658,462.

                The debtor was more than 4 years into its probation, and had made all of the
required criminal payments, when on or about August 24, 2018 the United States Attorney’s
Office (“USAO”) filed a “Petitioner Offender Under Supervision” with the Federal Court
(WNDY) claiming that the debtor violated probation by not complying with the Consent Decree
(described in (2) below). The debtor admitted that due to an unforeseen collapse of a waste heat
tunnel, it was in violation of certain opacity requirements in the law and in the Consent Decree.
The debtor worked hard to fix the opacity issues, including engaging a nationally renowned firm
(Westbrook Thermal Technology (“Westbrook”) to assist, and vigorously defended itself against
the alleged probation violation. After numerous court conferences, submissions, and a hearing,
the Court found the debtor guilty of violating probation, but did not shut down the debtor as the
USAO had requested.

                Instead, the Court modified and enlarged the probation to include three new
conditions: (1) the debtor was ordered to complete the battery stack test protocol that the New
York State Department of Environmental Conservation (“NYSDEC”) approved on an expedited
basis. Testing was to be completed and a final report issued within 60 days of the completion of
the Westbrook battery repairs, which were ordered to be completed on or before October 13,
2018. (2) the debtor was ordered to implement each of the recommendations in the Westbrook
Root Cause Analysis for Stack Opacity Final Report on an expedited basis. (3) the debtor was


003367.00069 Litigation 14976079v6
     Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                     Description: Main Document , Page 11 of 22
ordered to submit to monitoring by an independent third-party compliance monitor and will bear
the cost of such monitoring. Counsel for the debtor and USAO were ordered to work to agree on
a suitable third-party monitor. All other conditions of probation previously imposed remained in
place, obligation to make the final community service payment. The debtor worked diligently to
comply with these terms of probation, but ultimately was unable to reach various milestones and
due to extreme financial strain began shutting down operations on October 13 and filed for
bankruptcy on October 15, 2018.

(2) State and Federal Administrative and Compliance Matters.

           (a)         EPA Administrative Order, Index No. CAA – 02-2010-1005 (April 28, 2010)

                The debtor received this Administrative Compliance Order (“ACO”) on or about
April 28, 2010. This ACO included 7 substantive projects requiring a number of actions,
including the development and implementation of a schedule for repair and maintenance of
exhausters and back-up generators at the facility, an assessment of the root causes of two failures
at the plant in March 17, 2009 and March 31, 2010, and implementation of any recommended
actions identified from said assessment. In response to the ACO, Conestoga-Rovers &
Associates (“CRA”) drafted a September 2010 “Incident Investigation and Engineering
Assessment” for the debtor outlining 18 activities that should be undertaken at the facility. The
debtor promptly completed most of the activities. Pursuant to an October 27, 2010 letter from
the United States Environmental Protection Agency (“EPA”), the debtor provided ongoing
monthly status reports concerning status and progress until the outstanding activities were
ultimately completed to the satisfaction of EPA.

           (b)         EPA Compliance Order, CAA-02-2010-1001 (January 7, 2010)

               The debtor received this ACO on January 11, 2010, and a formal meeting was
held with EPA on February 8, 2010. This ACO included 21 substantive projects, including the
sealing and ducting of openings on tar-intercepting sumps and ammonia still liquor tanks,
submission of certain documentation, development of certain calibration and operation
procedures, implementation of certain training procedures, and compliance with regulatory
required monitoring programs. The debtor addressed all outstanding items, and final approval
was granted by letter dated July 15, 2010.

           (c)         EPA Compliance Order, CAA-02-2010-1002 (February 4, 2010)

              The debtor received this ACO on February 5, 2010. After discussions, the debtor
provided a substantive response to all ordered provisions on April 12, 2010, including an
engineering analysis of the baffle system, analytical results from sampling of the quench tower
make-up water, and a commitment to undertake quarterly make-up water sampling.

           (d)         NYSDEC Order on Consent, R9-20110315-7 (July 19, 2011)
                       EPA Compliance Order on Consent, CAA-02-2011-1013 (July 19, 2011)

               These Orders on Consent were the product of dual orders from both agencies. The
orders required 11 major projects, including the finalization and use of a coke oven gas leak
survey program (voluntary program not regulatory required), installation of certain equipment on


003367.00069 Litigation 14976079v6
     Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                     Description: Main Document , Page 12 of 22
the west flare stack, development and implementation of recommendations from an engineering
analysis of the impacts of ammonia emissions from the ammonia still, development and
implementation of a condensate program (including addressing existing on-site equipment, and
fabrication of new components), development and implementation of a vessel venting program
(including addressing existing on-site equipment, and fabrication of new components),
completion of repairs to the top of the tar decanter unit, installation of a facility-wide
Programmable Logic Controller (“PLC”) hub system, rehabilitation of the ammonia scrubber
system and tar precipitator, disconnecting and purging of the light oil scrubber from the coke
oven gas system, development and implementation of an engineering assessment of by-passes in
the coke oven gas system, installation of a new LGA unit, and modification of the primary cooler
system. The vast majority of these required tasks involved significant alteration to the facility's
by-product area, as well as voluntary changes to the facility's operations and monitoring regime.
Upon information and believe, all items were completed by December 2014.

           (e)         EPA Administrative Compliance Order, CWA-02-2010-3012 (December 19,
2009)

                The debtor received this ACO on December 24, 2009. It included 7 substantive
projects, including elements derived from EPA’s and NYSDEC’s comprehensive Clean Water
Act inspection of mid-2009. The debtor completed 4 of the 7 substantive projects within the
approved timeframes. Of the remaining 3 requirements, each involved follow up work that
necessitated completion beyond the originally required timeframes, which included the Outfall
002 Plan of Action, a number of physical investigations of the debtor’s sewers, and the
replacement of wastewater treatment tanks. Work related to these 3 items were underway when
ACO CWA-02-2010-3040 was issued, which included a subsequent schedule for their
completion. Therefore, the issuance of ACO CWA-02-2010-3040 effectively superseded the
remaining requirements of this ACO.

           (f)         EPA Administrative Compliance Order, CWA-02-2010-3040 (August 6, 2010)

                The debtor received this ACO on August 12, 2010. It contained 12 substantive
projects including certain follow up items to those required by ACO CWA-02-1020-3012, and
the requirement that the debtor prepare and implement a plan to achieve compliance with the
debtor’s Town of Tonawanda discharge permit. Seven of the 12 substantive projects were met
prior to the issuance of ACO CWA-02-2100-3013. Work related to the 5 open projects were
underway when ACO CWA-02-2011-3013 was issued, which included a subsequent schedule
for their completion. Therefore, the issuance of the ACO CWA-02-2011-3013 effectively
superseded the remaining requirements of this ACO.

           (g)         EPA Administrative Compliance Order, CWA-02-2011-3013 (January 20, 2011)

               The debtor received this ACO on January 27, 2011. It contained 11 substantive
projects including the implementation of revised schedules from ACO CWA-02-2010-3040. Ten
of the 11 substantive projects were completed by November 27, 2011, with the remaining
substantive project included in ACO CWA-02-2012-3014 upon its issuance. Therefore, the
issuance of ACO CWA-02-2012-3014 effectively superseded the remaining requirement of this
ACO.


003367.00069 Litigation 14976079v6
     Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                     Description: Main Document , Page 13 of 22
      (h)    EPA Administrative Compliance Order and Request for Information, CWA-02-
2012-3014 (December 27, 2011)

                 The debtor received this ACO on December 29, 2011. It included 5 substantive
projects, including that the debtor complete relocation and installation of the new ammonia still
unit, finalize the routing of the ammonia still effluent to boiler #7, certify the facility's
compliance with the terms of its Town of Tonawanda discharge permit, submit certain reports
regarding all actions taken to reach compliance with the terms of its Town of Tonawanda
discharge permit, and conduct post-certification monitoring of certain levels associated with the
term of the Town of Tonawanda discharge permit by monthly composite sampling.

               Relocation of the ammonia still was completed by May 31, 2012, with use of the
unit beginning June 5, 2012 after addressing certain start-up conditions. The debtor was granted
an extension of time to certify compliance with the terms of its Town of Tonawanda discharge
permit until September 30, 2012, which it did on September 28, 2012. On November 27, 2012,
EPA requested additional sampling and monitoring requirements before it would certify all
aspects of the ACO were addressed. After a certain period of time, all aspects of the ACO were
addressed, and the milestone achieved.

       (i)   EPA Complaint, Compliance Order and Notice of Opportunity for Hearing,
RCRA-02-2010-7104; EPA Consent Agreement and Final Order, RCRA-02-2010-7104; EPA
Consent Agreement and Final Order, RCRA-02-2012-7102; EPA Consent Agreement and Final
Order, RCRA-02-2012-7104 (December 27, 2009; August 3, 2010; March 10, 2011; March 26,
2012)

                EPA filed the original complaint on December 27, 2009 alleging certain
violations of New York State and Federal hazardous waste programs. On August 3, 2010, EPA
and the debtor entered into a Consent Agreement and Final Order (“CAFO”) in order to resolve
the EPA complaint without the need for litigation. As part of the CAFO, the debtor did not
admit to any of the allegations by EPA, and the debtor agreed to undertake a remediation project
in the vicinity of the former Barrett tank area. During the project, NYSDEC oversaw daily on-
site operations, including the excavation and recycling of the harvested tar-like material.

                During the course of the project, a significant amount of historic tar-like material
was identified on-site. This material was associated with the operation of the facility prior to the
debtor’s ownership. The debtor agreed to extend the scope of the remediation project, which
necessitated revisions to the original CAFO. On June 15, 2012, the debtor filed a final report
with EPA documenting compliance with CAFO, including the remediation of an area 18 times
larger than originally agreed.

           (j)         Consent Decree, WDNY Case No. 1:15-cv-00420 (April 20, 2015)

               At the same time that the criminal investigation and trial were ongoing (as
described in (1) above), the debtor received various requests for information and compliance
orders from EPA and NYSDEC. After many discussions, meetings, and exchanges of
information, on April 10, 2015, the debtor agreed to the terms of a consent decree with
NYSDEC, the New York Attorney General (“NY AG”), EPA and the United States Department



003367.00069 Litigation 14976079v6
     Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                     Description: Main Document , Page 14 of 22
of Justice (“DOJ”) (NYSDEC, NY AG, EPA, and DOJ are collectively referred to as the
“Agencies”). The Consent Decree was a global resolution of all administrative allegations and
claims pending against the debtor. As part of the Consent Decree’s terms, the debtor committed
to undertake certain capital projects and process upgrades at its facility to address the concerns of
the Agencies, paid civil penalties to the Federal and State governments totaling $2.75 million,
paid $1 million to New York State to be used as an Environmental Benefit Project, and agreed to
undertake a Supplemental Environmental Project in an amount not less than $357,000. In
addition, pursuant to the Consent Decree, the debtor submitted semi-annual reports to the
Agencies in 2016, 2017 and 2018. These semi-annual reports provided information requested by
the Agencies for the prior six-month period, and also reported any violations or significant issues
encountered during that time period.

           (k)         Legacy Matter at 3875 River Road, Tonawanda, New York.

                 On September 14, 2015, the debtor reported to the NYSDEC Spills Hotline the
identification of an unknown material, believed to be historic coal tar sludge, which appeared to
have seeped up from the ground at the main operational facility. It was subsequently determined
that this issue should not be addressed through the State’s spill program. In November 2015,
NYSDEC proposed two options for dealing with this issue, and required a response from the
debtor by December 14, 2015. The debtor responded that it was not the party responsible for the
material, respectfully redirected NYSDEC to whom it believes is the responsible party (a prior
site operator), and noted the need to undertake a formal administrative process prior to imposing
one of the two proposed options.

                In May 2016, NYSDEC informed the debtor that the presence of this material
required the debtor to assess the potential impact of hazardous wastes across the entire plant site,
given its current listing in the New York State Inactive Hazardous Waste Registry (Registry),
and develop a Focused Feasibility Study to remediate the entire plant site. Prior actions to date
under the Registry had only required investigation of two specific operable units. The debtor and
counsel had several meetings and communications with NYSDEC to discuss and clarify a
number of issues with respect to the order. The debtor and NYSDEC executed an order in
December 2016. The debtor then submitted a Remedial Investigation/Feasibility Study
(“RI/FS”) Work Plan for the entire site except two previously closed operable units at the site for
which the filing of an Environmental Easement (with a corresponding Site Management Plan) is
required.

               Since that time, the debtor has had numerous discussions and meetings with
NYSDEC, as well as exchange of correspondence, to further discuss the scope of the
investigatory activities to be undertaken at the site, and the details of the RI/FS Work Plan. The
debtor engaged an environmental consultant (GHD Services) to assist, including drafting the
RI/FS Work Plan and relevant documents. On June 15, 2018, GHD submitted a draft of the
RI/FS Work Plan to NYSDEC.

                       (l) Legacy Matter at 3800 River Road, Tonawanda, New York.

              On November 7, 2014, the debtor entered into an Order on Consent and
Administrative Settlement (Index No. B9-85-02-77B) with NYSDEC with regard to a parcel of


003367.00069 Litigation 14976079v6
     Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                     Description: Main Document , Page 15 of 22
land located at 3800 River Road in Tonawanda, New York. This parcel has been referred to as
“Site 108,” and was involved in historical investigative activities along with the two operable
units at the main operational facility. It is located across River Road, adjacent to the Niagara
River, with the only operational use being the housing of an electrical building.

                 The Site 108 Order required the debtor to investigate and address certain on-site
environmental conditions associated with the parcel’s historic use, all of which occurred prior to
the debtor’s ownership. Submissions were made as required in December 2014 and mid-January
2015. After various discussions, the debtor was required to undertake a more extensive remedial
investigation. At a late November 2016 meeting discussing the results and their implications for
the Focused Feasibility Study (“FFS”), it was mutually agreed by the parties that an Interim
Remedial Measure (“IRM”) should be instituted to further characterize certain aspects of the site
and pilot possible remediation methods. An IRM Work Plan proposal was submitted, as required
in January 2017, and NYSDEC subsequently granted an extension of the revised FFS submittal
to June 23, 2017. In February 2017 and March 2017, through separate communications,
NYSDEC provided comments and requested revisions to both the Confirmation Investigation
Report and the IRM Work Plan. Both documents were subsequently finalized and submitted on
March 17, 2017 and May 1, 2017, respectively. The debtor completed roughly 70% of the IRM
Work Plan before suspending excavation activities for the winter on October 15,
2017. Subsequently, the debtor received conditional approval from NYSDEC with respect to a
Material Processing and Inspection Plan to cover winter inspection activities for the site, as well
as certain related operational considerations associated with the management and processing of
materials. The debtor initiated work under this plan in late-February 2018. Given the ongoing
activities of the IRM work plan, the revised FFS submittal deadline of January 31, 2018 was
extended.

                In the Spring of 2018, under the supervision of NYSDEC, the debtor initiated
transferring certain material from Site 108 to the Plant for remediation in the battery. However,
due to issues with the partial collapse of the waste heat tunnel (see above), NYSDEC halted all
processing of material, and by letter dated May 17, 2018, gave the debtor 30 days to dispose of
the material present at the main facility’s recycling pad as hazardous waste. All such material
was containerized, and sent off site. In addition, by letter dated May 21, 2018, NYSDEC
required the conclusion of all IRM work and/or the proper disposal of all tar-impacted material
from Site 108 within 90 days of the date of the letter. The debtor sought alternatives to resolve
these issues, and had multiple communications and meetings with NYSDEC to discuss. Since
the debtor filed for bankruptcy, the debtor has had discussions with EPA and DOJ about
providing Honeywell access to Site 108 to look into these issues further. On January 16, 2019,
the Bankruptcy Court approved the debtor entering into an access agreement with Honeywell for
Site 108.


(3) Revocation Proceeding.

               On July 20, 2018, NYSDEC sent a letter to the debtor demanding that the
company “immediately cease and desist ongoing violations of the Environmental Conservation
Law and its implementing regulations.” In this letter, NYSDEC provided a Notice of Violation
and a Notice of Intent to Revoke the debtor’s Air Title V facility Permit and Air State Facility


003367.00069 Litigation 14976079v6
     Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                     Description: Main Document , Page 16 of 22
Permit. By letters dated July 24, 2018 and July 31, 2018, the debtor provided reasons why the
permits should not be revoked. The debtor met with the Agencies on August 16, 2018 to discuss
the “cease and desist” letter, alleged violations of the Consent Decree, and a work plan to
compliance.

                An administrative law judge (“ALJ”) was assigned to the revocation matter, and a
revocation proceeding was scheduled to begin on October 10, 2018. After appearing for the
proceeding, the ALJ was adjourned to allow the parties to continue discussing settlement. After
settlement discussions, the debtor agreed to shut down operations. Shut down operations began
on or about October 13, 2018. On October 15, 2018 the debtor filed for bankruptcy. The debtor
and the NYSDEC discussed a Stipulation of Discontinuance for the revocation proceeding. The
Stipulation was approved by the Bankruptcy Court in December 2018 and expected to be
finalized in January 2019.



23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or
potentially liable under or in violation of an environmental law?

Tonawanda Coke Corporation’s Response:

                Yes. In addition to those matters described in response to question 22 above,
upon information and belief, over the past decade, the debtor has received the following notices
of violation from various governmental units:

           (1)         NYSDEC, Article 19 of ECL (October 19, 2009)

               The Notice of Violation ("NOV") identified that the facility did not have the
proper baffle system installed on its quench tower operations. This NOV was addressed when
baffles were installed in the Winter 2009.

           (2)         NYSDEC, Three (3) NOVs, Article 19 of ECL (July 16, 2010)

                 The basis of the three (3) NOVs were alleged violations associated with the
facility's limit on percentages of leaking doors, leaking off-takes, and excessive coal charging
emissions. After further discussions with NYSDEC, it was determined that any actions required
to address all stated violations would be handled in conjunction with a comprehensive settlement
agreement.

           (3)         NYSDEC, Failure to Submit Complete SPDES DMR (January 18, 2011)

                Original Discharge Monitoring Report (“DMR”) was timely submitted, but lacked
original signature. All parties governed by SPDES regulations are allowed to resubmit copies of
DMR reports with original signature within 30 days of receipt of any NOV without penalty. The
debtor submitted an original executed copy of the DMR on January 24, 2011.




003367.00069 Litigation 14976079v6
     Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                     Description: Main Document , Page 17 of 22
           (4)         NYSDEC, Failure to Submit Complete SPDES DMR. (June 16, 2011)

               Original DMR was timely submitted, but lacked original signature. All parties
governed by SPDES regulations are allowed to resubmit copies of DMR reports with original
signature within 30 days of receipt of any NOV without penalty. The debtor submitted an
original executed copy of the DMR on June 20, 2011.

           (5)         NYSDEC, Article 19 of ECL (September 21, 2011)

               The debtor responded on January 30, 2012 to the NOV noting that the alleged
violations were not valid, as NYSDEC was improperly calculating emissions from leaking doors
and off-takes because of the use of federal methods and not those dictated by the state.
NYSDEC provided confirmation on May 29, 2012 acknowledging miscalculation.

           (6)         EPA, CAA-02-2010-1301, Section 113(a)1 (December 7, 2009)

                The debtor responded on December 18, 2009. The debtor completed
reinstallation of the baffle system, and agreed to comply with all regulations related to the
sampling and analysis of all quench tower make-up water.

           (7)         EPA, CAA-02-2010-1303, Section 113(a)1 (April 12, 2010)

               After further discussions with the Agencies, it was determined that any actions
required to address all stated violations would be handled in conjunction with a comprehensive
settlement agreement.

           (8)         Town of Tonawanda, NOV No. 331-4, Sewer Use Ordinance, Section 165-20 B,
                       165-20 F (March 22, 2010), Town of Tonawanda, NOV No. 331-5, Sewer Use
                       Ordinance, Section 165-20 B, 165-20 F (April 1, 2010), Town of Tonawanda,
                       NOV No. 331-8, Sewer Use Ordinance, Section 165-20 B, 165-20 F (November
                       22, 2011)

                 The basis of these several NOVs was a cyanide exceedance above the facility's
permit limitation. The debtor responded on various dates thereafter, and explained that the cause
of the violation was the dephlegmator unit used in conjunction with the ammonia still, which was
required to be maintained on the unit by NYSDEC and EPA even though the debtor had made
multiple requests to remove it. The responses also noted that the debtor had engaged a
consultant to undertake an engineering evaluation, and to recommend a long-term engineering
and operational solution to the cyanide exceedance issue. The results of the evaluation
determined that the likely cause of the exceedances was the use of the dephlegmator, and
recommended that the ammonia still unit be replaced. This information was conveyed to the
Agencies, and acted as a basis for discussions that led to the replacement of the ammonia still
unit at the facility.




003367.00069 Litigation 14976079v6
     Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                     Description: Main Document , Page 18 of 22
       (9)   Town of Tonawanda, NOV No. 331-6, Sewer Use Ordinance, Section 165-20 B,
165-20 F (December 14, 2010)

              The basis of the NOV was in regards to a naphthalene exceedance. The debtor
responded on December 20, 2010, and included subsequent sampling and analysis verifying
compliance with the applicable permit requirement.

       (10) Town of Tonawanda, NOV No. 331-7, Sewer Use Ordinance, Section 165-20 B,
165-20 F (August 17, 2011)

                The debtor responded and noted that the exceedance was due to a plugged steam
control box, which was taken off-line, dismantled, cleaned, and re-installed. Follow up sampling
indicated that this action addressed the cause of the exceedance.

       (11) Town of Tonawanda, NOV No. 331-9, Sewer Use Ordinance, Section 165-20 B,
165-20 F (December 20, 2011)

                The basis of the NOV was in regards to a cyanide exceedance. The notice
identified that ongoing EPA enforcement regarding on-going cyanide exceedances, so no further
action required by the Town of Tonawanda. Until filing for bankruptcy and tendering its
permits, the debtor had monitored its current operations in order to maintain compliance with its
Town of Tonawanda discharge permit.

       (12) Town Of Tonawanda, NOV No. 331-10, Sewer Use Ordinance, Section 165-20 B,
165-20 F (January 20, 2012)

                The basis of the NOV was in regards to a cyanide exceedance. The notice
identified that ongoing EPA enforcement regarding on-going cyanide exceedances, so no further
action required by the Town of Tonawanda.

       (13) Town of Tonawanda, NOV No. 331-17, Sewer Use Ordinance, Section 165-20 F
(January 15, 2013)

               Formal investigation into the root cause of a mercury exceedance above the Town
of Tonawanda discharge permit required by the Town. The debtor conducted a review, provided
an explanation, made changes to its operations, and got into compliance.

            (14) Naphthalene Exceedance.

                By letter dated March 23, 2018, DOJ informed the debtor of stipulated penalties
under the Consent Decree for a series of naphthalene exceedances in its wastewater discharges to
the Town of Tonawanda from November 2017 continuing through the Spring 2018. DOJ noted
that this was the third instance where DOJ sought these remedies. The debtor then worked
cooperatively with DOJ, EPA, NYSDEC, and the Town of Tonawanda to address the
exceedances. The exceedances continued through early May 2018. After several discussions
with the Agencies and the exchange of correspondence, DOJ noted that the stipulated penalties
under the Consent Decree total in excess of $93,750, but the Agencies agreed to accept $65,750
as settlement in full. The debtor submitted a pilot plan to the agencies on July 2, 2018. The


003367.00069 Litigation 14976079v6
     Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                     Description: Main Document , Page 19 of 22
Agencies provided comments on the pilot plan on August 27, 2018. On September 7, 2018, the
debtor paid the stipulated penalties of $65,750 by wiring $32,875 to EPA and sending a certified
check for $32,875 to NYSDEC. The debtor did not implement the pilot plan because there are
no longer any operations at the facility.

               As part of the naphthalene issue, on June 25, 2018, the Town of Tonawanda
issued a Notice of Violation for the debtor exceeding its permit limit for discharging
Naphthalene on May 2, 2018 (the permit limit is .0326 pounds per day, and on May 2, 2018 the
debtor’s discharge was .038 pounds).

           (15) Whole Effluent Toxicity Testing (“WET Testing”) Noncompliance.

               On June 8, 2018, the debtor submitted a “Report of Noncompliance Event” to
NYSDEC because it missed the first quarter 2018 sampling event on outfall 004 for WET
Testing as required by its SPDES Permit (NPDES ID #NY0002399). The debtor sampled and
analyzed outfall 004 as soon as the error was identified. After communications with NYSDEC,
it was determined that the WET Testing schedule would be modified so that the debtor can carry
over the WET Testing to the first quarter of 2019.

           (16) Opacity Violations.

               On May 11, 2018, the debtor informed the NYSDEC through a Malfunction
Report of a “sustained reduced coke oven battery stack condition.” As explained previously, this
condition was created by a collapse of a portion of the battery waste heat tunnel. Measures were
taken over several months to address the condition, and EPA and NYSDEC sent letters
requesting various tests. Also, the debtor thereafter received the several Notices of Violation
(“NOV”) from NYSDEC for opacity violations under the New York State Air Pollution Control
Law, Article 19 of the Environmental Conservation Law. Upon information and belief, these
NOVs are dated June 6, 2018, June 11, 2018, June 18, 2018, July 6, 2018, July 23, 2018, August
3, 2018, August 24, 2018, September 6, 2018, and September 25, 2018.

           (17) Chemical Bulk Storage Violations.

              On July 19, 2018, NYSDEC sent a letter to the debtor with various violations of
New York’s Chemical Bulk Storage regulations, and required corrective actions. The debtor
addressed some of those violations prior to filing for bankruptcy and prior to shutting down
operations. At this time, no penalties have been assessed.

           (18) Petroleum Bulk Storage Violations.

              On July 19, 2018, NYSDEC sent a letter to the debtor with various violations of
New York’s Petroleum Bulk Storage regulations, and required corrective actions. The debtor
addressed some of those violations prior to filing for bankruptcy and prior to shutting down
operations. At this time, no penalties have been assessed.




003367.00069 Litigation 14976079v6
     Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                     Description: Main Document , Page 20 of 22
           (19) Violations of Hazard Waste Regulations.

                On July 20, 2018, NYSDEC sent a letter to the debtor with various violations of
New York’s Hazardous Waste Regulations, and required corrective actions. The debtor
responded to these violations by written submissions on July 31, August 3, and August 7, 2018.
At this time, no penalties have been assessed.

           (20) Notice of Violation for Failure to submit complete SPDES DMR(s).

              By letter dated November 21, 2018, NYSDEC sent a letter to the debtor alleging
that DMR(s) due for the period ending September 30, 2018 were either not received or were
incomplete. The debtor’s counsel called NYSDEC on December 19, 2018 and informed
NYSDEC that the debtor had shut down operations beginning on October 13, filed for
bankruptcy on October 15, and no longer had any employees as of about October 28, 2018.

           (21) Notice of Violation for Failure to submit complete SPDES DMR(s).

               By letter dated December 20, 2018, NYSDEC sent a letter to the debtor alleging
that DMR(s) due for the period ending October 31, 2018 were either not received or were
incomplete. The debtor’s counsel informed NYSDEC that the debtor had shut down operations
beginning on October 13, filed for bankruptcy on October 15, and no longer had any employees
as of about October 28, 2018.


24. Has the debtor notified any government unit of any release of hazardous material.

Tonawanda Coke Corporation’s Response:

Yes. Upon information and belief, the debtor has fulfilled its legal requirements to the best of its
ability as set forth in publicly available records and as described in the responses above to
numbers 22 and 23.



The debtor reserves its right to amend and supplement these disclosures as necessary.




003367.00069 Litigation 14976079v6
     Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                     Description: Main Document , Page 21 of 22
(Rev. 12/16: Previous Versions are Obsolete)
                                                         UNITED STATES BANKRUPTCY COURT
                                                          WESTERN DISTRICT OF NEW YORK
                   AMENDED COVER SHEET FOR SCHEDULES, STATEMENTS, LISTS AND/OR AMENDMENTS
                         Tonawanda Coke
 Case Name:              Corporation                                  Case No. 1-18-12156                                Chapter 11
A. IDENTIFY TYPE OF DOCUMENT BEING FILED: (Select either #1, #2 or #3)
         #1--Amendment to Previously Filed Document (Go to Sec. B)
         #2--Schedule/Statement Not Previously Filed (Go to Sec. B)
         #3–Schedule of Post-Petition Debts (result of conversion–no fee due) (Go to Sec. D)
B. SUMMARIZE SPECIFICS OF DOCUMENT BEING FILED BY CHECKING APPLICABLE DATA ELEMENTS:
             Official Form 101:    Part 1     Part 2     Part 3    Part 4     Part 5     Part 6    Part 7
             Official Form 106Sum: Summary of Your Assets and Liabilities and Certain Statistical Information
             Official Form 106Dec: Declaration About an Individual Debtor’s Schedules
             Official Form 108: Chapter 7 Statement of Intention for Individuals
             Schedules: (Please check schedules attached)
                Schedule A/B           Schedule C           Schedule D (Go to Sec. C)       Schedule E/F (Go to Sec. C)
                Schedule G             Schedule H           Schedule I                      Schedule J                Schedule J-2
             Statement of Financial Affairs:
             Statement Pursuant to Rule 2016(b)
             Official Form 201:        Debtor's Name        Debtor's Address                Debtor's EIN        Other Names used by the Debtor
                                       Other
                                                        (Please indicate the Question # from Form 201 that is being amended and a brief description)
             Official Form 201A: Ch. 11 Attachment to Voluntary Petition for Non-Individuals
             Official Form 202: Declaration Under Penalty of Perjury for Non-Individual Debtors
             Creditor Matrix
             Chapter 13 Plan (Pre-confirmation):     Decrease Payments       Increase Payments       Increases length of plan
             Other:

                         FOR CHANGES AFFECTING SCHEDULES D, E/ F, THE LIST OF CREDITORS, MATRIX OR MAILING LIST,
                                PROCEED TO SECTION ‘C’ OF THIS FORM. OTHERWISE, PROCEED TO SECTION ‘D’.
C. CREDITOR/SCHEDULE INFORMATION: (Select either #1, #2 or #3)
        #1--Creditors are being added or deleted by this amendment/schedule, AND
               The $31.00 amendment fee is attached
               A matrix in the format prescribed by the Clerk with the complete names and addresses of the parties added is attached.
                      Note: Do not repeat creditor information from a previously filed matrix. The Clerk’s office will not delete creditors unless a
                                motion to delete creditors is granted.
        #2--Schedule(s) of creditors (Schedules D, E/F), list of creditors, matrix or mailing list is being amended for purposes other than adding or
            deleting creditors.
               The $31.00 fee is attached for this amendment [e.g. changing amount of a debt or classification of a debt].
               The $31.00 fee does not apply for this amendment [e.g. change of address of a creditor or change of attorney].
        #3 – No Creditors are being added or deleted.
D. CERTIFICATION OF SERVICE, ATTORNEY'S DECLARATION AND DEBTOR'S UNSWORN DECLARATION
     CERTIFICATION OF SERVICE: Attach an “Affidavit of Service” listing each party served with a copy of the referenced document(s), this
     cover sheet and a copy of the §341 Meeting Notice (if applicable). Be sure to include the U.S. Trustee and the Case Trustee.
     DECLARATION OF ATTORNEY [Attorney or debtor(s), if pro se, must sign.]: I declare that the above information contained on this cover
     sheet may be relied upon by the Clerk of Court as a complete and accurate summary of the information contained in the documents attached.

      Dated:          January 22, 2019                                Signature: /s/ Garry M. Graber, Esq.
                                                                                 Garry M. Graber, Esq.
     DECLARATION OF DEBTOR(S): [Required if declaration is not completed on the document(s) itself or by separate instrument.]
     I declare under penalty of perjury that I have read this cover sheet and the attached schedules, lists, statements, etc., consisting of 22 sheets,
     numbered 1 through 22, and that they are true and correct to the best of my knowledge, information and belief.
      Dated:       January 22, 2019                                  Signature: /s/ Michael K. Durkin                           (debtor)
                                                                                Michael K. Durkin




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                    Case 1-18-12156-MJK, Doc 163, Filed 01/22/19, Entered 01/22/19 15:59:15,
                                    Description: Main Document , Page 22 of 22
